Citation Nr: 1718047	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-15 879	)	DATE  MAY 24 2017
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for lower back pain with arthritis, to include as secondary to service-connected right total knee replacement; postoperative excision, osteochondroma, right femur; residuals gunshot wound right thigh, MG XIII-XIV; and scars residual gunshot wound right thigh.   


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1968 to November 1971.  His military awards and decorations include a Purple Heart Medal.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Denver, Colorado that denied a service connection claim for lower back pain with arthritis, secondary to right total knee replacement; postoperative excision, osteochondroma, right femur; residuals gunshot wound right thigh, MG XIII-XIV; and scars residual gunshot wound right thigh.


FINDING OF FACT

On March 10, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he intended to withdraw his appeal seeking service connection for lower back pain with arthritis, to include as secondary to service-connected right total knee replacement; postoperative excision, osteochondroma, right femur; residuals gunshot wound right thigh, MG XIII-XIV; and scars residual gunshot wound right thigh; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal in the matter of entitlement to service connection for lower back pain with arthritis, to include as secondary to service-connected right total knee replacement; postoperative excision, osteochondroma, right femur; residuals gunshot wound right thigh, MG XIII-XIV; and scars residual gunshot wound right thigh, have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). However, given the Veteran's expression of intent to withdraw his appeal in the matter of service connection for lower back pain with arthritis, to include as secondary to service-connected right total knee replacement; postoperative excision, osteochondroma, right femur; residuals gunshot wound right thigh, MG XIII-XIV; and scars residual gunshot wound right thigh, further discussion of the impact of VA's duties to notify and assist on the matter is not necessary.

II.  Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).

In a statement received by the Veteran on March 10, 2017, the Veteran withdrew his appeal seeking service connection for lower back pain with arthritis to include as secondary to service-connected right total knee replacement; postoperative excision, osteochondroma, right femur; residuals gunshot wound right thigh, MG XIII-XIV; and scars residual gunshot wound right thigh.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal must be dismissed.



ORDER

The appeal seeking service connection for lower back pain with arthritis, to include as secondary to service-connected right total knee replacement; postoperative excision, osteochondroma, right femur; residuals gunshot wound right thigh, MG XIII-XIV; and scars residual gunshot wound right thigh, is dismissed.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


